Order entered August 29, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00620-CV

                IN THE INTEREST OF T.H.M. AND C.A.M., CHILDREN

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-53138-2012

                                          ORDER
       We DENY Collin County District Clerk’s August 27, 2014 motion to stay this appeal

pending her procurement of payment of the clerk’s record fee from appellant.


                                                     /s/   ADA BROWN
                                                           JUSTICE